                                          Case 4:17-cv-02474-JSW Document 55 Filed 01/09/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LISA ROSILLO, et al.,                              Case No. 17-cv-02474-JSW
                                                         Plaintiffs,
                                   8
                                                                                            ORDER CONTINUING STAY
                                                  v.
                                   9

                                  10     ANNIE'S HOMEGROWN INC., et al.,
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On October 17, 2017, the Court issued an Order staying this case in light of the Food and

                                  14   Drug Administration’s (“FDA”) ongoing regulatory proceedings addressing the term “natural” on

                                  15   food labels. (Dkt. No. 46.) On January 19, 2018, pursuant to this Court’s Order, the parties filed a

                                  16   joint status report addressing the status of the FDA’s regulatory process and stating their

                                  17   respective positions on continuing the stay. (Dkt. No. 48.) The Court considered the parties’

                                  18   positions and issued an Order continuing the stay. (Dkt. No. 50.) In that Order, the Court directed

                                  19   the parties to submit a further joint status report within two weeks of the FDA’s completing the

                                  20   regulatory process or by July 27, 2018, whichever came first. (Id.) The FDA having not

                                  21   completed its regulatory process by July 27, 2018, the parties submitted a joint case management

                                  22   statement. (Dkt. No. 51.) Unsurprisingly, the defendants wanted to continue the stay, while the

                                  23   plaintiffs wanted the stay lifted. (See id.)

                                  24          On January 2, 2019, the plaintiffs filed an additional status report indicating that the FDA

                                  25   had yet to complete its regulatory process; this prompted the Court to issue an Order directing the

                                  26   defendants to respond. (Dkt. Nos. 52, 53.) The defendants filed a status report on January 9,

                                  27   2019. (Dkt. No. 54.) Attached to that status report was a letter from an FDA representative, dated

                                  28   December 19, 2018, stating both that the “FDA recognizes this is an important matter for
                                          Case 4:17-cv-02474-JSW Document 55 Filed 01/09/19 Page 2 of 2




                                   1   consumers and the food industry” and that the FDA was “actively working” on the issue and in

                                   2   2019, “plans to publicly communicate next steps regarding Agency policies related to “natural.”

                                   3   (Dkt. No. 54-1.) (This letter is publicly-available on the docket of another case involving the term

                                   4   “natural” that has been stayed pending FDA rulemaking. See In re Kind LLC “Healthy and All

                                   5   Natural” Litig., No. 15-md-2645 (S.D.N.Y.) (December 20, 2018).

                                   6          The Court’s reasoning in its January 26, 2018 order still stands. (See Dkt. No. 50.) In that

                                   7   Order, the Court stated that it would “be disinclined to continue the stay beyond July 2018 unless

                                   8   the FDA has made some indication that the regulatory process is close to completion.” (Id.) The

                                   9   December 19th letter serves precisely this purpose. In light of this missive, the Court concludes it

                                  10   would not be prudent to lift the stay at this time.

                                  11          The parties are ordered to file a further joint status report within two weeks of the FDA

                                  12   completing the regulatory process or by July 29, 2019, whichever comes first. In this joint status
Northern District of California
 United States District Court




                                  13   report, the parties shall indicate their respective positions on whether the stay should continue or,

                                  14   if the FDA has released regulatory guidance on the term “natural,” the effect of that guidance on

                                  15   this case. The Court reiterates its earlier position than an indefinite stay is untenable. However,

                                  16   given the FDA’s telegraphing (to a member of Congress, no less) impending developments in

                                  17   2019, the Court concludes it is wise to await the FDA’s heralded potential guidance.

                                  18          IT IS SO ORDERED.

                                  19   Dated: January 9, 2019

                                  20                                                     ______________________________________
                                                                                         JEFFREY S. WHITE
                                  21                                                     United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                             2
